ROBB, Associate Justice.
Appellee secured registration of the , mark “Fig-Nuts” under the provisions of the Trade-Mark Act of March 19, 1920 (41 Stat. 533 [Comp. St. Ann. Supp. 1923, § 9516a et seq.]), and in this proceeding, based upon section 2 of that act (Comp. St. Ann. Supp. 1923, § 9516b), it is sought to cáncel the registration.
In U. S. Compression Inner Tube Co. v. Climax Rubber Co., 53 App. D. C. 370, 290 Fed. 345, we ruled that the act in question contains no provision for appeal to this court, and hence that we are without jurisdiction to consider one.
It results that this appeal must be and is dismissed for want of jurisdiction.
Dismissed.
Petition for appeal to the Supreme Court of the United States granted July 1, 1924.